DETAILED ACTION
Potential Allowable Subject Matter
Claims 2-3 and 7-9 contain subject matter which, in the case of a Terminal Disclaimer voiding the Double Patenting Rejection, would not be rejectable under the prior art of record as outlined below.
The following is a statement of reasons for the indication of allowable subject matter:  While Chin does teach, in combination with every feature required by present claim 1, that the first, second, and third channels may be provided in groups (see Para. [0067]) he is silent as to selecting the number of channels in each group and the relative numbers between groups.
Other pieces of prior art teach the formation of channels in a heat exchanger micro-tube with varying cross-sections across the width of the tube and formed into groups of differing sizes (e.g. US 8,234,881, see Fig. 15; JP 2005127597A, see Fig. 1; CN 101526322A, see Fig. 4). However, none of these documents demonstrates the use of equal numbers of channels across the groupings. The applicant has provided criticality for this feature in the specification at Para. [0025] (as published). It does not appear that the prior art teaches or fairly suggests this feature of grouping the different channel sizes in groups having the same number of channels across the width of the micro-channel tube, as required by claim 2.
Claims 3 and 7-9 depend from claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,353,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the major difference between the present independent claims and the independent claims of the issued patent is the requirement in this application’s claims that the third channel is specifically a “group” of third channels. This material is explicitly recited in claim 3 of the issued patent. The remainder of the claims in this application have a verbatim version in the issued patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 2005/0051317).
Regarding claims 1 and 19, Chin teaches a microchannel flat tube comprising: a flat tube body (Fig. 5) comprising first and second planes disposed on opposite sides (top/bottom) of the flat tube body along a thickness (height) direction and first and second side surfaces disposed on opposite sides of the flat tube body (windward/leeward sides) along a width direction (left-right), the first and second sides connect the first and second planes to each other (Fig. 5); and
a row of channels (Ch1-Chn) disposed in the flat tube body along the width direction (see Fig. 5), the row of channels extending through the flat tube body along a length direction (Fig. 5; into the page), each channel comprising a first width (W1-Wn) in the width direction and a first height (H) in the thickness direction, the row of channels comprising at least first through third channels (more than three are illustrated; Fig. 5) disposed along the width direction wherein all channels have the same height (see Fig. 5) and the channels have widths which decrease at a fixed ration (see Para. [0061], they decrease in a linear manner); the channels may be arranged into three groups with self-similar widths (see Para. [0067]);
per claim 19 specifically, the tubes are first and second collector pipes (112-1 through 112-x; Fig. 4) arranged to form a heat exchanger (Fig. 4).

Chin further teaches that: the distances between each channel are identical (see Fig. 5), per claim 6; and the first and second surfaces are windward and leeward, respectively (Fig. 5) and the first and third channels are placed adjacent to the first and second surfaces, respectively (Fig. 5), per claim 12.

Regarding claim 13, Chin teaches a heat exchanger comprising:
a microchannel flat tube comprising: a flat tube body (Fig. 5) comprising first and second planes disposed on opposite sides (top/bottom) of the flat tube body along a thickness (height) direction and first and second side surfaces disposed on opposite sides of the flat tube body (windward/leeward sides) along a width direction (left-right), the first and second sides connect the first and second planes to each other (Fig. 5); and
a row of channels (Ch1-Chn) disposed in the flat tube body along the width direction (see Fig. 5), the row of channels extending through the flat tube body along a length direction (Fig. 5; into the page), each channel comprising a first width (W1-Wn) in the width direction and a first height (H) in the thickness direction, the row of channels comprising at least first through third channels (more than three are illustrated; Fig. 5)disposed along the width direction wherein all channels have the same height (see Fig. 5) and the channels have widths which decrease at a fixed ration (see Para. [0061], they decrease in a linear manner); the channels may be arranged into three groups with self-similar widths (see Para. [0067]);
first and second (170, 171) collecting pipes with the tubes connected therebetween and communicating with inner cavities thereof (Fig. 9) and fins sandwiched between each set of adjacent tubes (Fig. 9; 174).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Nishikawa (US 2004/0069477).
Chin does not teach the use of rectangularly shaped channels with chamfered corners of the same chamfer radius in all channels.
Nishikawa teaches that it is old and well-known to form channels  in a micro-channel tube as rectangles with four chamfered corners each (Fig. 3; 5) and that the radius of the chamfer is based upon the passage height (Para. [0035]).
It would have been obvious to form the channel cross-sections of Chin as taught by Nishikawa in order to prevent channel obstruction due to manufacturing defects (see Para. [0035]). It is noted that due to the identical heights of all channels in Chin, the channels of the combination will all have the same chamfer radius.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Oh (US 2002/0066554).
Chin teaches all the recited limitations except that the widths of the first through third channels decrease in a linear relationship.
Oh teaches that it is old and well-known to decrease the cross-section of channels in a microchannel tube from the windward to the leeward side with a linear equation (see Fig. 6) and that the precise linear equation used is a results effective variable determined by modeling and testing (Para. [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the linear reduction of cross-sectional area taught by Oh in the device of Chin as there are a limited number of possible outcomes (a linear equation only has two variables). This would result in the advantages of matching reduction in cross-sectional area of the channels to the efficiency losses across the tube width, as taught by Oh, with the retention of a thin-wall for all channels by only modifying the width of the channels, as taught by Chin. As the cross-section of rectangular channels of a constant height is directly determined by the width of those channels, the widths would reduce according to a linear equation. As the linear equation itself is an art-recognized results effective variable, the specific equation of claim 11 is within the ordinary skill.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Memory (US 2002/0134537).
Chin does not teach any specifics of the fins.
Memory teaches that it is old and well-known in the art to form fins  with first and second portions adjacent to upwind and downwind channels of a microchannel tube, respectively, wherein the first and second portions have different shapes, per claim 14; the first portion is windowed and the second portion is not, per claims 15 and 20; and the first and second portions have different opening densities, per claim 16; and the fins are louvered with a greater opening density in the first portion than the second, per claim 17 (all as annotated below).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the fin design of Memory in the device of Chin as Chin specifically left the choice of all details of fin design to one of ordinary skill.

    PNG
    media_image1.png
    495
    421
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/Primary Examiner, Art Unit 3763